Citation Nr: 0815663	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  97-32 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory disorder, to include as secondary to exposure to 
herbicide agents.

2.  Entitlement to service connection for a skin disorder, to 
include as secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for respiratory and 
skin disorders, each to include as secondary to exposure to 
herbicide agents, on the merits.  The veteran testified 
before the Board in June 2000 and in August 2006.  The Board 
remanded the claims for additional development in July 1999 
and June 2001.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Although the Board regrets the delay, additional development 
is needed prior to further disposition of the claims.

Service connection for a respiratory disorder (chronic 
bronchitis and asthma) was previously denied in April and 
November 1969 rating decisions.  The claim presently on 
appeal is framed as service connection for a respiratory 
disorder, to include as secondary to exposure to herbicide 
agents.  However, the Board finds that the prior adjudication 
was of the same claim, however styled.  Ashford v. Brown, 10 
Vet. App. 120 (1997).

In a July 1997 rating decision, the RO denied the veteran's 
claim for service connection on the merits.  While the RO 
denied the claim on the merits, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

The decision of the United States Court of Appeals for 
Veterans Claims in Kent v. Nicholson requires that the 
Secretary look at the bases for the prior denial and notify 
the veteran as to what evidence is necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient at the time of the 
previous denial.  The question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis upon which the prior claim was denied.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In this case, the veteran 
has not yet been notified as to the specific evidence 
necessary to reopen his claim for service connection.  On 
remand, the veteran should be so notified.

With regard to the veteran's claim for service connection for 
a skin disorder, it appears that VA has not satisfied its 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  The veteran asserts that he was treated for his 
skin condition at the VA Medical Center (VAMC) in San Juan, 
Puerto Rico.  The record contains San Juan VAMC records dated 
from August 1996 to June 2002, May 2003 to July 2003, 
November 2003 to December 2003, and from February 2004 to May 
2004.  These records, however, appear to have been submitted 
by the veteran in support of other claims, and do not relate 
to treatment for skin disorders.  As comprehensive records 
from the San Juan VAMC have not yet been requested, and 
because these records may be of use in deciding the claim, 
these records are relevant and should be obtained.  38 C.F.R. 
§ 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) 
that:  (1) notifies the veteran of the 
evidence and information necessary to 
reopen the claim for service connection 
for a low back disability, (i.e., 
describes what new and material 
evidence is under the current 
standard); and (2) notifies the veteran 
of what specific evidence would be 
required to substantiate the element or 
elements needed for service connection 
that were found insufficient in the 
prior denial on the merits (i.e., an 
opinion relating his current 
respiratory disorder(s) to his period 
of active service, to an event or 
injury in service, or to a service-
connected disability).  

2.  Obtain records from the San Juan, 
Puerto Rico VAMC dating from August 
1996 to May 2004.  If these records are 
no longer on file, a request should be 
made to the appropriate storage 
facility.  All efforts to obtain VA 
records should be fully documented, and 
the VA facilities must provide a 
negative response if records are not 
available.

3.  Then, readjudicate the veteran's 
application to reopen the claim for 
service connection for a respiratory 
disorder, to include as secondary to 
exposure to herbicide agents, and his 
claim for service connection for a skin 
disorder, to include as secondary to 
exposure to herbicide agents.  If the 
decision remains adverse to the 
veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
time for response, then return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



___________________________                 
___________________________
          Harvey P. Roberts           		          Steven 
D. Reiss
         Veterans Law Judge 		  Acting Veterans Law 
Judge
     Board of Veterans' Appeals 		  Board of Veterans' 
Appeals


__________________________
Joaquin Aguayo-Pereles
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

